Citation Nr: 0016210	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  98-08 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating for a low 
back disability, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased original disability rating 
for diverticulitis, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an effective date prior to May 22, 1990 
for the grant of service connection for dysthymia.  

4.  Entitlement to an effective date prior to May 22, 1990 
for the grant of a total disability rating due to individual 
unemployability (TDIU) resulting from service connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and wife of veteran


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to May 1954, 
November 1954 to December 1955, and May 1957 to May 1973.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an August 1990 rating decision rendered by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board notes that, on a July 1993 VA Form 21-4138, 
Statement in Support of Claim, the veteran indicated his 
dissatisfaction with a 10 percent disability rating for a 
removal of the right testicle.  This matter is referred to 
the RO for it to contact the veteran and determine if he 
wishes to appeal. 


REMAND

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that each claim is 
plausible.  A claim that a condition has become more severe 
is well grounded where the condition was previously service 
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating.  Proscelle v. Derwinski, 
2 Vet.App. 629, 632 (1992).  Accordingly, the Board finds 
that the veteran's claims for increased disability ratings 
are "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999); that is, he has presented 
claims that are plausible.  

The United States Court of Veterans Appeals (Court) has held 
that VA has a duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999) and 38 C.F.R. § 3.103(a) (1999), 
which requires that VA accomplish additional development of 
the evidence if the record currently before it is inadequate.  
Littke v. Derwinski, 1 Vet.App. 90 (1990). 

In May 1997, the veteran was afforded a VA spine examination.  
The examination report indicates that the veteran goes to the 
doctor every two months and is prescribed Naprosyn and that 
he is on bed rest for 3 to 4 days.  However, with the 
exception of the May 1997 examination report, the evidence 
does not contain any private or VA medical treatment records 
for the veteran's low back disability after September 1992.  
The Board is of the opinion that an effort should be made to 
obtain copies of the veteran's recent treatment records.

Additionally, a review of the claims folder indicates that 
service connection for diverticulitis was denied by the RO by 
means of an August 1990 rating action.  The veteran perfected 
a timely appeal of this denial.  During the pendency of the 
veteran's appeal, an April 1991 rating action implemented a 
March 1991 hearing officer's decision and granted service 
connection for diverticulitis.  This disability was assigned 
a 10 percent disability evaluation.  The veteran was notified 
of the denial at that time.  Subsequent to this denial, the 
veteran submitted a VA Form 21-4138, Statement in Support of 
Claim, that was received by the RO in July 1991 wherein he 
expressed disagreement with the disability evaluation 
assigned in the April 1991 rating action.  He stated that in 
"reference [to the rating decision] of April 30, 1991, I 
disagree with your decision.  . . . My diverticulitis 
condition causes daily bleeding and should be rated higher."
 
VA regulations provide that a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a notice of 
disagreement (NOD).  As the July 1991 statement from the 
veteran expressed his disagreement with the assignment of a 
10 percent disability rating for diverticulitis, the Board 
will construe his statements as a NOD to the June 1998 rating 
action.  See 38 C.F.R. § 20.201 (1999).  The July 1991 NOD 
initiated review by the Board of the RO's denial of the 
claim, and the issue must be remanded to have the RO issue a 
Statement of the Case regarding the claim.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

With respect to the veteran's claim of entitlement to an 
earlier effective date for the grant of service connection 
for dysthymia, in a separate decision, the Board has found 
clear and unmistakable error in a prior Board decision of 
August 26, 1986.  Similarly, with respect to a claim of 
entitlement to an earlier effective date for the grant of 
TDIU benefits, the Board has found clear and unmistakable 
error in a prior Board decision of October 26, 1987.  In 
light of this decision, the issues of entitlement to an 
earlier effective date are remanded to the RO.  

Accordingly, the case is REMANDED for the following:

1.  In light of the Board's recent 
decision with respect to clear and 
unmistakable error in prior Board 
decisions, the RO should readjudicate the 
veteran's claims of entitlement to 
earlier effective dates for the grant of 
dysthymia and TDIU.

2.  The RO should also request that the 
veteran provide the names, addresses, and 
dates of all medical care providers who 
have treated him for his low back 
disability and diverticulitis since 
September 1992.  Following receipt of any 
such list, the RO should request all 
records from each medical care provider 
pertinent to the veteran's treatment for 
a low back disability and diverticulitis.  
If the RO is unable to obtain these 
records, the veteran should be informed 
of the failure to acquire them and given 
an opportunity to acquire them and submit 
them to the RO.

3.  Upon receipt of all such records, the 
veteran should be accorded a VA 
examination, in order to ascertain the 
severity of his low back disability.  All 
tests indicated should be conducted at 
this time.  All findings, and the reasons 
and bases therefor, should be set forth 
on the examination report.  The veteran's 
claims folder is to be made available to 
the examiner, for his or her review and 
referral, prior to this examination.  
With respect to the veteran's low back 
disability, the examiner should be asked 
to specify whether any of the following 
is shown on examination:

a.  Complete bony fixation 
(ankylosis) of the spine;

b.  Listing of the whole spine to 
the opposite side;

c.  Positive Goldthwaite's sign;

d.  Marked limitation of forward 
bending in standing position;

e.  Loss of lateral motion with 
osteoarthritic changes;

f.  Narrowing or irregularity of 
joint space;

g.  Abnormal mobility on forced 
motion; and

h.  Any additional low back 
functional loss as a result of 
limited motion, excess motion, 
weakened motion, excess 
fatigability, incoordination, or 
pain on motion.

4.  The veteran should be also afforded a 
VA examination to ascertain the severity 
of his service connected diverticulitis.  
All tests indicated should be conducted 
at this time.  All findings, and the 
reasons and bases therefor, should be set 
forth in a clear, logical and legible 
manner on the examination report.  The 
veteran's claims folder is to be made 
available to the examiner, for his or her 
review and referral, prior to this 
examination.

5.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report(s).  
The Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

6.  Thereafter, the RO should review the 
issues on appeal, to include increased 
disability ratings for a low back 
disability and diverticulitis.  If the 
decision remains adverse to the veteran, 
in whole or in part, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

7.  The RO is to inform the veteran that 
he may submit additional evidence in 
support of his claims while his case is 
in remand status.  The RO should also 
advise him that failure to comply with 
the development requested herein, without 
good cause shown, may result in adverse 
action with regard to his claim, to 
include the denial thereof.

The Board wishes to thank the RO in advance for its 
assistance in this matter and trusts that it will attend to 
this development in a timely manner.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




 

